COHEN, Justice,
concurring.
The dissent would reverse because the return of service does not show that the person served under rule 106 was over the age of 16. Although that is true, I would not reverse because the appellant’s brief does not say a word about that. Thus, that complaint has been waived. Tex.R.App.P. 74(d), (f). This is not some mere “technicality.” The appellant’s point of error complained of “defects in the return of citation.” It alleged numerous defects — none of which was that the person served was under 16. The appellee responded to the points made in the appellant’s brief. Naturally, it did not respond to points that were not made in the appellant’s brief. We three judges showed up at oral argument, having read the briefs and studied the record, only to then discover that the appellant had a new reason (under 16) for reversal, one he did not reveal until oral argument. He offered to file a supplemental brief. We refused it because we had no interest in deciding this case twice, and we assumed that the appellee had no desire to brief it twice. A party should not be allowed to use oral argument as a tool to spring new grounds for reversal on his adversary and the Court. Thus, I would hold that the new complaint was waived.